 Case 18-27740        Doc 268    Filed 01/10/19 Entered 01/10/19 12:01:59       Desc Main
                                  Document     Page 1 of 12




George Hofmann (10005)
Patrick E. Johnson (10771)
Cohne Kinghorn, P.C.
111 East Broadway, 11th Floor
Salt Lake City, UT 84111
Telephone: (801) 363-4300

Attorneys for Sorenson Media, Inc.


                      IN THE UNITED STATES BANKRUPTCY COURT
                          DISTRICT OF UTAH, CENTRAL DIVISION


 In re:                                              Bankruptcy No. 18-27740 (WTT)

 SORENSON MEDIA, INC.,                                          Chapter 11

                  Debtor.



     DEBTOR’S MOTION FOR AUTHORITY TO RETAIN AND COMPENSATE
  INTERNATIONAL INTELLECTUAL PROPERTY PROFESSIONALS USED IN THE
                   ORDINARY COURSE OF BUSINESS

          Sorenson Media, Inc. (the “Debtor” or “SMI”), debtor and debtor in possession in

the above-captioned bankruptcy case, through its undersigned proposed counsel,

pursuant to the provisions of 11 U.S.C. §§ 105(a), 327 , 330 and 331 hereby moves the

court (the “Motion”) for the entry of an order authorizing the Debtor to retain and

compensate international intellectual property professionals used by the Debtor in the

ordinary course of business. In support hereof, the Debtor respectfully represents as

follows:

                      JURISDICTION AND GENERAL BACKGROUND

          1.     This Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157



{00418229.DOCX / 2}
     Case 18-27740     Doc 268     Filed 01/10/19 Entered 01/10/19 12:01:59        Desc Main
                                    Document     Page 2 of 12




and 1334.

         2.       This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2).

         3.       Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and

1409.

         4.       The Debtor filed a voluntary petition for relief under Chapter 11 of Title 11

of the United States Code (the “Bankruptcy Code”) on October 16, 2018.

         5.       The Debtor continues to operate its business and manage its property as

a debtor-in-possession pursuant to §§ 1107 and 1108 of the Bankruptcy Code.

         6.       No trustee or examiner has been appointed, but an official committee of

creditors has been established and is represented by counsel.

              ORDINARY COURSE PROFESSIONALS, RELIEF REQUESTED
                             AND PROCEDURES

I.       Ordinary Course Professionals

         7.       Prior to the Petition Date, the Debtor customarily retained the services of

various attorneys and other professionals to represent it in matters relating to the filing

and maintenance of its international patents and trademarks. These services were

provided in the ordinary course of its business, were generally of a routine, ministerial or

administrative nature, and were unrelated to this chapter 11 case (the "Ordinary Course

Professionals"). A list of the Debtor’s Ordinary Course Professionals is attached as

Exhibit A to this Motion.

         8.       The Ordinary Course Professionals are foreign patent and trademark

counsel hired by the Debtor to prosecute, maintain and perfect patent and trademark

applications and rights in various countries. Payment of these professionals and the


{00418229.DOCX / 2}                              2
  Case 18-27740         Doc 268    Filed 01/10/19 Entered 01/10/19 12:01:59             Desc Main
                                    Document     Page 3 of 12




related intellectual property application and administrative filing fees are necessary to

maintain (and not forfeit) the Debtor’s international intellectual property rights.

II.      Relief Requested

         9.       By this Motion, the Debtor seeks authorization (a) to retain the Ordinary

Course Professionals under Bankruptcy Code sections 105(a) and 327, without the

necessity of a separate, formal retention application approved by this Court for each

Ordinary Course Professional and (b) to pay the Ordinary Course Professionals under

Bankruptcy Code sections 330 and 331 for post-petition services rendered and

expenses incurred, subject to certain limits set forth below, without the necessity of

additional Court approval.

         10.      In contrast, the Debtor filed individual retention applications for

professionals that the Debtor employed in connection with the conduct of this chapter

11 case (the "Chapter 11 Professionals"). The Chapter 11 Professionals will be

permitted to be compensated and reimbursed only in accordance with applicable

provisions of the Bankruptcy Code, the Federal Rules of Bankruptcy Procedure and any

other rules and orders entered in this case governing professional compensation and

reimbursement for services rendered and charges and disbursements incurred.

         11.      Certain of the Ordinary Course Professionals may hold unsecured claims

against the Debtor. Other than these relatively small general unsecured claims, the

Debtor does not believe that any of the Ordinary Course Professionals have other

interests that are materially adverse to the Debtor, its estate, creditors or shareholders

and, thus, the Debtor seeks their continued retention.



{00418229.DOCX / 2}                               3
  Case 18-27740        Doc 268    Filed 01/10/19 Entered 01/10/19 12:01:59       Desc Main
                                   Document     Page 4 of 12




III.     Procedures

         12.      The Debtor proposes that it be permitted to pay 100% of the fees and

expenses to each of the Ordinary Course Professionals upon the submission to the

Debtor of an appropriate invoice setting forth in reasonable detail the nature of the

services rendered after the Petition Date up to amount not to exceed $5,000 per invoice

(collectively, the “Ordinary Course Professional Cap”).

         13.      If the amount due any Ordinary Course Professional exceeds the Ordinary

Course Professional Cap, then such Ordinary Course Professional shall submit copies

of its monthly invoice exceeding the Ordinary Course Professional Cap, which invoice

must summarize in reasonable detail the services rendered and expenses incurred in

connection therewith (the “Monthly Invoices”), by hand, overnight delivery, or email on:

(i) the Office of the United States Trustee for the District of Utah, Central Division, Attn:

Laurie Cayton, 405 S Main Street # 300, Salt Lake City, UT 84111 (email: Laurie.

Cayton@usdoj.gov); (ii) counsel to JLS Holdings, LLC, Attn: David Leta, Snell & Wilmer,

15 W. South Temple, Suite 1200, Salt Lake City, Utah 84111 (email: dleta@swlaw.

com), and (iii) counsel to the Official Committee of Unsecured Creditors, Attn: Ellen

Ostrow & Engels Tejeda, 222 South Main Street, Suite 2200, Salt Lake City, UT 84101

(email: eeostrow@hollandhart.com and ejtejeda@hollandhart.com) (collectively, the

“Notice Parties”).

         14.      Any Notice Party may object to the payment of fees and expenses above

the Ordinary Course Professional Cap by serving a written objection upon the Ordinary

Course Professional, the Debtor, and the other Notice Parties within ten (10) days of

receiving the Monthly Invoices. The objection shall state the nature of the objection and

{00418229.DOCX / 2}                            4
 Case 18-27740         Doc 268     Filed 01/10/19 Entered 01/10/19 12:01:59        Desc Main
                                    Document     Page 5 of 12




identify the amount of the fees or costs to which the objection is made. In the absence

of any timely objection, the Debtor would be authorized to pay 100% of the fees and

expenses above the Ordinary Course Professional Cap. All objections not resolved by

the parties would be preserved and presented to the Court by the objecting party at the

next scheduled hearing or a date otherwise agreeable to the involved parties.

                                       BASIS FOR RELIEF

         15.      The Debtor will continue to require the services of the Ordinary Course

Professionals while operating as a debtor-in-possession under the Bankruptcy Code to

enable the Debtor to maintain its international intellectual property rights. Prior to the

Petition Date, the Debtor filed a number of international patent and trademark

applications (the “Applications”). As the Applications progress through the approval

process, the Debtor must pay fees and costs associated with the Applications that

cannot be delayed as a result of the bankruptcy case.

         16.      Failure to pay the fees could result in termination or lapse of the

Applications, which would harm the Debtor and the Estate because the Applications are

an asset that would lapse without the payment of the corresponding fees. The Debtor

could also lose its priority date for the Applications if they lapsed and was required to re-

file new applications at a later date. Therefore, the Debtor cannot delay the payment of

the fees and the Ordinary Course Professionals to maintain the Applications and pay

the fees. In short, the work of the Ordinary Course Professionals, albeit ordinary

course, is directly related to preserving the value of the Debtor’s estate. The amount of

fees and expenses incurred by the Ordinary Course Professionals represent only a

small fraction of that value.

{00418229.DOCX / 2}                              5
 Case 18-27740         Doc 268     Filed 01/10/19 Entered 01/10/19 12:01:59       Desc Main
                                    Document     Page 6 of 12




         17.      It would hinder the administration of the Debtor’s estate if the Debtor was

required (a) to submit to the Court an application, declaration and proposed retention

order for each Ordinary Course Professional; (b) to wait until such order is approved

before such Ordinary Course Professional continues to render services; and (c) to

withhold payment of the normal fees and expenses of the Ordinary Course

Professionals until they comply with the compensation and reimbursement procedures

applicable to Chapter 11 Professionals.

         18.      Under such conditions, there is a significant risk that some Ordinary

Course Professionals would be unwilling to provide services, and that others would

suspend services pending a specific Court order authorizing the services. Since the

fees related to the Applications must paid when due and monitoring the Applications is

ongoing, any delay or need to replace professionals could have significant adverse

consequences. For example, if the expertise and background knowledge of the

Ordinary Course Professionals with respect to the Application for which they were

responsible prior to the Petition Date were lost, the estate undoubtedly would incur

additional and unnecessary expenses because the Debtor would be forced to retain

other professionals without such background and expertise at potentially higher rates.

The Applications may lapse during this time period. It is, therefore, in the best interests

of the Debtor's estate to avoid any disruption to the professional services required in the

day-to-day maintenance of the Applications.

         19.      In addition, requiring the Ordinary Course Professionals, which are all

international entities, to file retention pleadings and participate in the payment approval

process along with the Chapter 11 Professionals would unnecessarily burden the

{00418229.DOCX / 2}                             6
 Case 18-27740         Doc 268    Filed 01/10/19 Entered 01/10/19 12:01:59        Desc Main
                                   Document     Page 7 of 12




Clerk's Office, the Court and the U.S. Trustee, while adding significantly to the

administrative costs of this case without any corresponding benefit to the Debtor’s

estate.

         20.      Because the Ordinary Course Professionals' employment relates

only indirectly to the Debtor’s work, because the Ordinary Course Professionals are

afforded only marginal discretion in performing their work, and because the Ordinary

Course Professionals will not be involved in administering this chapter 11 cas, the

Debtor does not believe that the Ordinary Course Professionals are "professionals"

within the meaning of Bankruptcy Code section 327, whose retention must be approved

by this Court. See, e.g., In re Johns-Manville Corp., 60 B.R. 612, 619-20 (Bankr.

S.D.N.Y. 1986) (clarifying that only those professionals involved in the actual

reorganization effort, rather than the debtor's ongoing business, require approval under

Bankruptcy Code section 327); In re Seatrain Lines, Inc., 13 B.R. 980, 981 (Bankr.

S.D.N.Y. 1981) ("[P]ersons in occupations ordinarily considered professions are not

necessarily professionals whose retention by the estate requires court approval. For

the purposes of section 327(a), 'professional person' is limited to persons in those

occupations which play a central role in the administration of the debtor proceeding.");

In re First Merchants Acceptance Corp., No. 97-1500, 1997 WL 873551 (D. Del. Dec.

15, 1997)

         21.      Courts consider the following factors in determining whether an entity is a

"professional" within the meaning of Bankruptcy Code section 327 and, therefore, must

be retained by express approval of the court:



{00418229.DOCX / 2}                             7
 Case 18-27740          Doc 268     Filed 01/10/19 Entered 01/10/19 12:01:59         Desc Main
                                     Document     Page 8 of 12




             i.    whether the entity controls, manages, administers, invests, purchases or
                   sells assets that are significant to the debtor's reorganization;
            ii.    whether the entity is involved in negotiating the terms of a plan of
                   reorganization;
            iii.   whether the entity is directly related to the type of work carried out by the
                   debtor or to the routine maintenance of the debtor's business operations;
            iv.    whether the entity is given discretion or autonomy to exercise his or her
                   own professional judgment in some part of the administration of the
                   debtor's estate;
            v.     the extent of the entity's involvement in the administration of the debtor's
                   estate; and
            vi.    whether the entity's services involve some degree of special knowledge or
                   skill, such that it can be considered a "professional" within the ordinary
                   meaning of the term.

Id. at 3.

         22.       The First Merchants criteria are consistent with those utilized by other

courts when examining the types of duties to be undertaken by a “professional.” See

Elstead v. Nolden (In re That's Entertainment Mktg. Group), 168 B.R. 226, 230 (N.D.

Cal. 1994) (only retention of professionals whose duties are central to administration of

estate requires prior court approval under section 327); In re Madison Mgmt. Group,

Inc., 137 B.R. 275, 283 (Bankr. N.D. Ill. 1992) (same); In re D'Lites of Am., Inc., 108

B.R. 352, 355 (Bankr. N.D. Ga. 1989) (section 327 approval not necessary for “one who

provides services to debtor that are necessary whether petition was filed or not”).

         23.       Nevertheless, in an abundance of caution, the Debtor seeks the relief

requested in this Motion to avoid any later controversy about the Debtor’s employing

and paying the Ordinary Course Professionals during the pendency of the Chapter 11

Case. As discussed above, the Debtor has sought or will seek specific Court authority

under Bankruptcy Code section 327 to employ any other professionals involved in the


{00418229.DOCX / 2}                               8
 Case 18-27740         Doc 268     Filed 01/10/19 Entered 01/10/19 12:01:59       Desc Main
                                    Document     Page 9 of 12




actual administration of this Chapter 11 Case.

         24.      Relief similar to that sought herein has been granted in comparable

chapter 11 cases elsewhere. See In re PTC Alliance Corp., Case No 09-13395, Dkt.

288 (Bankr. D. Del. Nov. 23, 2009); In re NV Broadcasting, LLC, Case No. 09-12473,

Dkt. 110 (Bankr. D. Del. Aug. 5. 2009); In re AbitibiBowater, Inc., Case No. 09-11296,

Dkt. 240 (Bankr. D. Del. May 14, 2009); In re Nova Holding Clinton County, LLC, Case

No. 09-11081, Dkt. 70 (Bankr. D. Del May 1, 2009); In re Midway Games Inc., Case No.

09-10465, Dkt. 142 (Bankr. D. Del. Mar. 10, 2009); In re Pliant Corp., Case No. 09-

10443, Dkt. 234 (Bankr. D. Del. Mar. 10, 2009); In re Delphi Corp., Case No. 05-44481,

Dkt. 869 (Bankr. S.D.N.Y. Nov. 4, 2005); In re Winn-Dixie Stores, Inc., Case No. 05-

11063, Dkt. 264 (Bankr. S.D.N.Y. Mar. 4, 2005); and In re FiberMark, Inc., Case No. 04-

10463, Dkt. 161 (Bankr. D. Vt. April 27, 2004).

         25.      For the foregoing reasons, the Debtor believes that granting the relief

requested herein is appropriate and in the best interests of the Debtor, its estate, and

creditors.

         WHEREFORE, the Debtor moves this Court to enter an order (a) authorizing the

Debtor to retain the Ordinary Course Professionals without the necessity of a separate,

formal retention application approved by this Court; (b) authorizing the Debtor to

compensate the Ordinary Course Professionals for post-petition services rendered,

subject to the limitations set forth above, without the necessity of additional Court

approval; and (c) granting such other and further relief as is just and proper.




{00418229.DOCX / 2}                             9
 Case 18-27740        Doc 268   Filed 01/10/19 Entered 01/10/19 12:01:59   Desc Main
                                Document      Page 10 of 12




         Dated:       January 10, 2019.

                                                COHNE KINGHORN, P.C.


                                                 /s/ Patrick E. Johnson
                                                GEORGE HOFMANN
                                                PATRICK E. JOHNSON

                                                Attorneys for the Debtor




{00418229.DOCX / 2}                        10
 Case 18-27740        Doc 268   Filed 01/10/19 Entered 01/10/19 12:01:59      Desc Main
                                Document      Page 11 of 12




                                        Exhibit A

                           List of Ordinary Course Professionals

                                                                         DESCRIPTION OF
                                                                          THE SERVICES
      NAME OF PROFESSIONAL             ADDRESS OF PROFESSIONAL
                                                                             TO BE
                                                                           RENDERED
                                     Jeongdong Building, 17F
                                     21-15 Jeongdong-gil
 KIM & CHANG                         Jung-gu                             Patent Counsel
                                     Seoul 04518
                                     KOREA
                                     KAL Bldg. 3rd Fl., 117
                                     Seosomun-Ro, Jung-Gu,
 NAM & NAM                                                               Patent Counsel
                                     Seoul 04515
                                     KOREA
                                     GranTokyo South Tower
                                     1-9-2 Marunouchi
 SHIGA INTERNATIONAL PATENT
                                     Chiyoda-ku, Tokyo                   Patent Counsel
 OFFICE
                                     100-6620
                                     JAPAN
                                     Shin-Tokyo Building, Room No. 616
                                     3-1, Marunouchi 3-chome
 NAKAMURA & PARTNERS                 Chiyoda-ku Tokyo                    Patent Counsel
                                     100-8355
                                     JAPAN
                                     Redcliff Quay
                                     120 Redcliff Street
 HASELTINE LAKE LLP                  Bristol                             Patent Counsel
                                     UNITED KINGDOM
                                     BS1 6HU
                                     Paseo de los Tamarindos #150-PB
                                     Bosques de las Lomas
 HOGAN LOVELLS                                                           Patent Counsel
                                     Ciudad de México
                                     05120 MÉXICO
                                     7F, No. 201, Tun Hua N. Road
 LEE AND LI                          Taipei 10508                        Patent Counsel
                                     TAIWAN, R. O. C.
                                     1 First Canadian Place,
                                     100 King Street West, Suite 1600
                                                                         Trademark
 GOWLING WLG (CANADA) LLP            Toronto, Ontario
                                                                         Counsel
                                     M5X 1G5
                                     CANADA
                                     Level 20, 157 Lambton Quay
 BALDWINS INTELLECTUAL                                                   Trademark
                                     Wellington 6011
 PROPERTY                                                                Counsel
                                     NEW ZEALAND




{00418229.DOCX / 2}
    Case 18-27740     Doc 268    Filed 01/10/19 Entered 01/10/19 12:01:59            Desc Main
                                 Document      Page 12 of 12




                                 CERTIFICATE OF SERVICE

I hereby certify that on the 10th day of January, 2019, the foregoing DEBTOR’S MOTION FOR
AUTHORITY TO RETAIN AND COMPENSATE INTERNATIONAL INTELLECTUAL
PROPERTY PROFESSIONALS USED IN THE ORDINARY COURSE OF BUSINESS (the
“Motion”) was electronically filed with the United States Bankruptcy Court for the District of Utah
by using the CM/ECF system. I further certify that I caused to be served a true and correct copy
of the Motion as follows:

By Electronic Service: The parties of record in this case, as identified below, are registered
CM/ECF users and will be served a true and correct copy of the Motion through the CM/ECF
system.

•    Michael Ronald Brown mbrown@parsonsbehle.com
•    T. Edward Cundick tec@princeyeates.com, docket@princeyeates.com;pam@princeyeates.com
•    Tim Dance tdance@swlaw.com, docket_slc@swlaw.com;snielsen@swlaw.com;ccole@swlaw.com
•    Debra A. Dandeneau debra.dandeneau@bakermckenzie.com, lori.seavey@bakermckenzie.com
•    Frank Grese frank.grese@bakermckenzie.com
•    George B. Hofmann ghofmann@cohnekinghorn.com,
     dhaney@cohnekinghorn.com;mparks@cohnekinghorn.com
•    Phillip M. Hudson
•    Michael R. Johnson mjohnson@rqn.com, docket@rqn.com;dburton@rqn.com
•    Patrick E Johnson pjohnson@cohnekinghorn.com, jdannenmueller@cohnekinghorn.com
•    Jacob M. Kaplan
•    David E. Leta dleta@swlaw.com, wkalawaia@swlaw.com;csmart@swlaw.com
•    John T. Morgan tr john.t.morgan@usdoj.gov,
     James.Gee@usdoj.gov;Lindsey.Huston@usdoj.gov;Suzanne.Verhaal@usdoj.gov
•    Ellen E Ostrow eeostrow@hollandhart.com,
     intaketeam@hollandhart.com;lahansen@hollandhart.com
•    Ira A. Reid
•    Mark C. Rose mrose@mbt-law.com, markcroselegal@gmail.com
•    Joseph R. Sgroi jsgroi@honigman.com
•    Engels Tejeda ejtejeda@hollandhart.com,
     tjones@hollandhart.com,slclitdocket@hollandhart.com,intaketeam@hollandhart.com
•    Jeff D. Tuttle jtuttle@swlaw.com, jpollard@swlaw.com;docket_slc@swlaw.com
•    United States Trustee USTPRegion19.SK.ECF@usdoj.gov
•    Brent D. Wride bwride@rqn.com, docket@rqn.com;pbrown@rqn.com

By U.S. Mail: The parties listed below were served a true and correct copy of the Motion by
regular United States mail, first class postage fully pre-paid, addressed as follows:

Cheylynn Hayman                                      Phillip Hudson
Parr Brown Gee & Loveless                            Saul Ewing Arnstein & Lehr LLP
101 South 200 East                                   200 S. Biscayne Boulevard, Suite 3600
Suite 700                                            Miami, FL 33131
Salt Lake City, UT 84111



                                                              /s/ Patrick E. Johnson


{00418229.DOCX / 2}                             2
